Citation Nr: 1513399	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-00 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to reopen the issue of whether the character of the Appellant's discharge constitutes a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The former service member had service from October 1992 to May 2001, under other than honorable conditions.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Appellant was scheduled for a Board videoconference hearing in December 2013; however, he failed to report to the hearing and did not request that the hearing be rescheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2014).

In addition to the paper claims file, there is a Veterans Benefits Management System (VBMS) electronic claims file associated with the Appellant's claim.  The documents in the VBMS file include a December 2014 Informal Hearing Presentation.


FINDINGS OF FACT

1.  The character of the Appellant's discharge was determined to be a bar to receipt of VA benefits by Administrative Decision dated in January 2007.  The appellant was notified of that decision in January 2007and did not appeal. 

2.  Evidence received since the January 2007 decision is not new and material.


CONCLUSION OF LAW

The January 2007 Administrative Decision finding that the Appellant's discharge was a bar to VA benefits is final, and the evidence received since that time is not new and material.  Therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the Appellant has been made aware of the evidence required to reopen the previous finding that his character of discharge bars entitlement to VA benefits.  Specifically, June 2010 correspondence advised the former service member that a January 2007 Administrative Decision had concluded that his discharge was a bar to VA benefits.  The letter suggested that the revision of the character of his discharge by the Service Department could possibly constitute the evidence needed to reopen his claim.  Thereafter, the RO readjudicated the claim in a November 2011 Statement of the Case. 

Based on the evidence of record, the Board finds that the Appellant had actual knowledge of what evidence was required of him to reopen the previous finding and he is not prejudiced by the Board adjudicating his claim at this time.  Further, neither the Appellant nor his representative has contended any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  As actual knowledge of the former service member's procedural rights and evidentiary requirements has been demonstrated, and as he has been provided with a meaningful opportunity to participate in the development of his claim, the Board finds that no prejudice to the former service member will result from proceeding with adjudication without additional notice or process.

The Appellant's character of discharge was originally found to be a bar to receipt of VA benefits in a January 2007 Administrative Decision.  The Appellant did not appeal that decision and it became final in January 2008.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to an application for VA compensation benefits filed in April 2010, the Appellant seeks to reopen the previous finding that his character of discharge bars his receipt of VA benefits.  Generally, where prior RO decisions have become final, they may only be reopened through the receipt of new and material evidence.  38 U.S.C.A. § 5108.  Where new and material evidence is presented or secured with respect to claims which have been disallowed, VA shall reopen the claims and review the former dispositions of the claims.  Evidence presented since the last final denial will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence means existing evidence that by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of determining whether it is material, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence of record at the time of the January 2007 Administrative Decision included the Appellant's personnel records, which note that the he had been absent without leave (AWOL) for a total period of more than six years from 1995 to 2001 and was discharged under other than honorable conditions in lieu of trial by court martial.

The evidence received since the January 2007 Administrative Decision consists of statements from the former service member that: he did have some honorable service prior to his desertion; and he deserted because of a breakdown in the chain of command, his immaturity, and because he feared his brother was in danger from his gang.

Following a complete and careful review of the record, the Board finds that these statements from the Appellant are new, in that they were not previously before agency decision-makers when deciding the original claim.  The evidence, however, is not material because it does not speak to an unestablished fact necessary to substantiate the claim, specifically, whether the former service member's character of discharge has been upgraded to that of honorable service.  Nor do these statements trigger the VA's duty to assist in this matter.

New and material evidence having not been submitted, the claim is not reopened and the benefits sought on appeal remain denied.


ORDER

New and material evidence not having been submitted, the former service member's request to reopen the previous finding that his character of discharge bars him from VA benefits is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


